Citation Nr: 0838216	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  07-22 349	)	DATE
	)
	)


THE ISSUE

Whether a June 1972 decision of the Board of Veterans' 
Appeals (Board) that denied service connection for a back 
disorder should be revised or reversed on the basis of clear 
and unmistakable error.


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran (moving party) served on active duty from 
September 1960 to September 1962.

This case comes before the Board on motion by the moving 
party alleging clear and unmistakable error (CUE) in a June 
1972 Board decision that denied entitlement to service 
connection for a back disorder.  The moving party moved the 
Board to find that the June 1972 decision was clearly and 
unmistakably erroneous.  A motion for review on the basis of 
CUE in prior Board decisions was received from the moving 
party in May 2007.  The May 2007 written submission 
specifically alleged CUE in the June 1972 Board decision.  38 
C.F.R. § 20.1400(a) (2008).


FINDING OF FACT

The June 1972 Board decision that denied service connection 
for a back disorder was adequately supported by the evidence 
then of record and was not undebatably erroneous; the record 
does not demonstrate that the correct facts, as they were 
known in June 1972, were not before the Board in June 1972, 
or that incorrect laws or regulations were applied or that 
correct laws or regulations were not applied.


CONCLUSION OF LAW

The June 1972 decision that denied service connection for a 
back disorder was not clearly and unmistakably erroneous.  38 
U.S.C.A. §§ 310 (West 1970); 5109A; 7111 (West 2002); 38 
C.F.R. §§ 3.304(b) (1972); 20.1400-20.1411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The notice and duty to assist provisions of the law and 
regulations are not applicable to CUE claims.  Livesay v. 
Principi, 15 Vet. App. 165 (2001).  Thus, discussion of the 
notice provisions in this case is not required.  38 U.S.C.A. 
§§ 5109A(a), 7111(a) (West 2002); 38 C.F.R. §§ 20.1400-
20.1411 (2008).  

The veteran argues that the June 1972 Board decision that 
denied entitlement to service connection for a back disorder 
was clearly and unmistakably erroneous.  Specifically, he 
argues that the Board failed to adequately consider whether 
his congenital or developmental back disorder was permanently 
worsened as a result of in-service aggravation or 
superimposed disease or injury.

The Board has the authority to revise a prior Board decision 
on the grounds of CUE.  38 U.S.C.A. § 7111.  A claim 
requesting review under this statute may be filed at any time 
after the underlying decision is made.  

Under the provisions of 38 C.F.R. § 3.105(a) (2008), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes CUE, the prior decision will be reversed and 
amended.

A determination that a prior decision involved CUE involves 
the following three-prong test:  (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  38 C.F.R. 
§ 20.1403(c).  Examples of situations that are not CUE are:  
(1) changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.  (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d).  CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  38 C.F.R. § 20.1403(a).

A valid claim of CUE requires more than a disagreement as to 
how the facts were weighed or evaluated.  Crippen v. Brown, 9 
Vet. App. 412 (1996).  Mere disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92 (1995).  A decision 
regarding CUE must be made on the basis of the law and 
evidence at the time of the decision at issue.

A motion for revision of a prior Board decision based on CUE 
must be in writing, and must be signed by the moving party or 
that party's representative.  The motion must include the 
name of the veteran; the name of the moving party, if other 
than the veteran; the applicable VA file number; and, the 
date of the Board decision to which the motion relates.  If 
the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with these requirements shall be dismissed without 
prejudice to re-filing.  38 C.F.R. § 20.1404(a).

The motion claiming CUE in a Board decision must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors, of fact or law in the Board decision, the 
legal or factual basis for such allegations, and an 
explanation of why the result would have been manifestly 
different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirements.  38 C.F.R. § 20.1404(b).  Motions which fail to 
comply with these requirements shall be dismissed without 
prejudice to refilling.  Disabled American Veterans v. Gober, 
234 F.3d 682 (Fed. Cir. 2000); 38 C.F.R. § 20.1404(b).

In May 2007, the veteran filed a motion alleging CUE in a 
June 1972 Board decision.  He alleged that the Board erred in 
not adequately considering whether his congenital or 
developmental back disorder was permanently worsened as a 
result of in-service aggravation or superimposed disease or 
injury.  Based upon this argument, the Board finds that the 
motion adequately sets forth an alleged specific error of 
fact or law in accordance with 38 C.F.R. § 20.1404(b).  
Accordingly, the Board will proceed with an analysis of the 
veteran's motion.

In a June 1972 decision, the Board found that the veteran's 
congenital back disorder pre-existed his entry into service 
and that there was no evidence demonstrating that it was 
aggravated or permanently worsened as a result of his active 
service.

At the time of the June 1972 Board decision, the record 
included the veteran's claim, his service medical records, 
including several records of complaints of back pain, and an 
August 1962 report of examination at separation from service 
that revealed no back abnormalities.  Post-service records 
included a 1969 diagnosis of spondylosis, and November 1970 
records showing that the veteran was hospitalized for a 
rupture of a lumbar disc, with subsequent laminectomy.  The 
Board, in denying his claim for service connection, relied 
upon the diagnosis of spondylosis seven years after 
separation, and years after heavy post-service occupational 
labor, in finding no evidence of in-service aggravation of 
his pre-existing condition.

Under the laws and regulations extant at the time of the June 
1972 decision, veterans were presumed to have been in sound 
condition at their entry into active service except as to 
defects, infirmities, or disorders noted at service entrance 
or where clear and unmistakable (obvious or manifest) 
evidence showed that a disease existed prior to entry on to 
active service.  Only such conditions recorded in an 
examination report were considered as "noted" at service 
entrance.  38 C.F.R. § 3.304(b) (1972).  A pre-existing 
disease would be considered to have been aggravated during 
active service where there was an increase in disability 
during such service, unless there was a specific finding that 
the increase in disability was due to the natural progress of 
the disease.  38 C.F.R. § 3.306 (1972).

The veteran argues that the Board, in relying upon the 
diagnosis of spondylosis seven years after his separation 
from service, failed to consider in-service complaints of 
back pain in determining whether his congenital back disorder 
was aggravated as a result of his service, resulting in a 
clearly and unmistakably erroneous decision.  After a review 
of the evidence, however, the Board finds that the June 1972 
decision was adequately supported by the evidence then of 
record and was not undebatably erroneous.  The record does 
not demonstrate that the correct facts, as they were known in 
June 1972, were not before the Board in June 1972, or that 
the RO incorrectly applied statutory or regulatory provisions 
extant at that time, such that the outcome of the claim would 
have been manifestly different but for the error.  The Board, 
in its conclusion, explicitly stated that the veteran's back 
disorder was not aggravated by his military service.  This 
clearly demonstrates that the Board considered the theory of 
aggravation in determining that service connection was not 
warranted.  

Moreover, at the time of the June 1972 decision, the RO was 
not precluded from relying upon its own medical judgment to 
support its conclusions.  Cf. Colvin v. Derwinski, 1 Vet. 
App. 171 (1991) (holding that the Board cannot substitute its 
own medical judgment for that of medical professionals).  A 
medical member of the Board participated in the June 1972 
decision and was a signatory to the determination.  His 
signature reflects his agreement with the finding that the 
veteran's congenital spondylosis preexisted his entry into 
service, and was not permanently worsened by service.  See 
Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (holding that 
the Board's position was substantially justified in a pre-
Colvin decision in relying on its own medical judgment).  
Further, other than his own testimony and statements, the 
record included no medical nexus opinion in favor of the 
claim.  As the June 1972 decision was ascribed to by the 
medical member of the panel, it cannot be said that all 
pertinent evidence of record supported the veteran's 
position.  The opinion that the evidence was insufficient to 
establish service connection for a back disorder was 
supported by the medical member of the panel and the Board 
relied on his medical judgment in deciding the claim.

The Board finds that there was no evidence of record at the 
time of the June 1972 decision that otherwise clearly and 
unmistakably shows that his spondylosis was aggravated or 
worsened as a result of a superimposed disease or injury 
during service.  While the veteran entered some general 
testimony regarding the worsening of his congenital back 
disorder as a result of his active service, this evidence 
amounts to nothing more than a disagreement as to how the 
facts were weighed or evaluated and does not constitute CUE.  
38 C.F.R. § 20.1403(d).  

In addition, while a July 1989 VA General Counsel opinion 
shifted the burden of proof of aggravation of a preexisting 
disorder from the veteran to VA, the Board observes that this 
provision was not in effect at the time of the July 1972 
decision, and can accordingly not serve as a basis for a 
finding of CUE.  See VAOPGCPREC 3-03 (July 17, 1989), 69 Fed. 
Reg. 25178 (2004).  Moreover, at the time of the June 1972 
rating decision, service connection could not be granted for 
a congenital defect, including by way of aggravation or a 
superimposed injury.  After the June 1972 rating decision, VA 
Office of General Counsel determined that service connection 
could be granted for congenital or developmental disabilities 
based upon aggravation.  See VAOPGCPREC 1-85 (Mar. 5, 1985), 
subsequently reissued as VAOPGCPREC 82-90 (July 18, 1990) 
(congenital or developmental defects can be subject to 
superimposed disease or injury; if during military service, 
superimposed disease or injury does occur, service connection 
may indeed be warranted for the resultant disability).  This 
interpretation was not in effect at the time of the June 1972 
rating decision and thus cannot be considered in determining 
whether the June 1972 rating decision was clearly and 
unmistakably erroneous.

In sum, the veteran has not identified any specific finding 
or conclusion in the June 1972 Board decision that was 
undebatably erroneous.  The record does not reveal any kind 
of error of fact or law in the June 1972 Board decision that, 
when called to the attention of later reviewers, compels the 
conclusion to which reasonable minds could not differ that 
the result would have been manifestly different but for the 
error.  Thus, the criteria for a finding of CUE have not been 
met and the veteran's motion to revise or reverse the June 
1972 Board decision must be denied.


ORDER

The June 1972 Board decision was not clearly and unmistakably 
erroneous in denying service connection for a back disorder.  
The appeal is denied.

                       
____________________________________________
	STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



